Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered December 21, 1998, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a juiy verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied, without a hearing, that branch of his motion which was to suppress money recovered from stereo speakers in his girlfriend’s apartment as being the fruit of an illegal warrantless search. Even assuming, arguendo, that the defendant established standing to seek suppression of the evidence (see People v Ramirez-Portoreal, 88 NY2d 99 [1996]; People v Ponder, 54 NY2d 160 [1981]), his motion papers, including those submitted on reargument, failed to controvert or even address the People’s contention that the search was conducted pursuant to the valid consent of the defendant’s girlfriend (see CPL 710.60 [3] [b]; People v Obee, 299 AD2d 426 [2002], lv denied 99 NY2d 584 [2003]; see also People v Mendoza, 82 NY2d 415 [1993]; People v Kennedy, 284 AD2d 346 [2001]).
*466The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.E, Florio, S. Miller and Luciano, JJ., concur.